 ADHESIVE PRODUCTS CORPORATION641for the Nineteenth Region in writing whether or not they accept theBoard's determination of this dispute and whether or not they willrefrain from forcing or requiring General Ore, Inc., by means pro-scribed by Section 8(b) (4) (D) of the Act, to assign the work in dis-pute to longshoremen who are members of, or represented by, theabove mentioned labor organizations, or either of them, rather thanto employees of General Ore, Inc.Adhesive Products CorporationandDistrict 65, Retail,Whole-sale& Department Store Union,AFL-CIO'andAdco Em-ployees Association 2 and Steel,Metals,Alloys and Hardware,Fabricators andWarehousemen,Local 810, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen &Helpers of America,'Parties to the Contract.Case No. 2-CA-4188.August 20, 1959SUPPLEMENTAL DECISION AND ORDEROn February 4, 1957, the Board issued its Decision and Order inthis case,4 finding that the Respondent had violated Section 8(a) (5)and (1) of the National Labor Relations Act by refusing to bargainwith District 65; had violated Section 8(a) (1) and (2) by interfer-ing with the formation of Adco and contributing financial and othersupport to it; had violated Sections 8(a) (1), (2), and (3) by its con-duct toward Teamsters Local 810; and had violated Section 8(a) (1)by stating, in the presence of its employees, that it would not bargainwith District 65, their majority representative, and by promising itsemployees benefits if they would bargain through Adco.The Boardaccordingly ordered the Respondent to cease and desist from the un-fair labor practices found, and to take certain affirmative action, in-cluding the refunding of dues checked off for Adco and TeamstersLocal 810.On July 3, 1958, the United States Court of Appeals for the SecondCircuit entered its decision 5 denying the Board's petition for enforce-ment pending further consideration of the case by the Board, asdirected.In its opinion, the court held that there was "'substantial evidenceon the record considered as a whole' to support the Charges and the1Herein referred to as District 65.2 Herein referred to as Adco.SHerein referred to as Teamsters Local 810.The Board having been notified by AFL-CIO that it deems the Teamsters' certificate of affiliation revoked by convention action,the identification of this Union is hereby amended.a 117 NLRB 265.5 258 F. 2d 403.124 NLRB No. 81.525543-60-vol. 124--42 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder, except for the direction to pay back the dues checked off forAdco, but the case turns on certain issues of veracity between MauryT. Medwick, Adhesive's president, and the union organizer for District65,Morris Doswell and Phillip Vicinanza." In this connection, thecourt held, further, that in view of the decision of the Supreme CourtinJencks v. United States,353 U.S. 657, the Trial Examiner haderroneously refused to compel Doswell to produce his pretrial state-ment, which he had in his pocket while testifying to matters con-tained therein, so that Respondent's counsel could use it for purposesof cross-examination.Remanding the case for production of Dos-well's pretrial statement for purposes of cross-examination of Doswell,to test his memory and credibility, and for further examination ofVicinanza if the Respondent wished to obtain his pretrial statementthrough the proper procedure, the court ordered a reconsiderationof the issues by the Board, in the light of further testimony by Dos-well and Vicinanza, and any other witnesses the Board or the TrialExaminer might wish to hear. The court denied enforcement of thatportion of the Board's order requiring the Respondent to reimburseits employees for dues checked off for Adco.On September 10, 1958, the Board issued an order in which it-reopened the record, remanded the case to the Regional Director forfurther hearing consistent with the remand of the court, and directedthe Trial Examiner, upon conclusion of the supplementary hearing,to prepare and serve upon the parties a Supplemental IntermediateReport containing findings of fact upon the evidence received, con-clusions of law, and recommendations.Pursuant to notice, a supplementary hearing was held on January12, 1959, before Trial Examiner Thomas S. Wilson, who was theTrial Examiner at the original hearing.The pretrial statements ofboth Doswell and Vicinanza were presented, and both appeared aswitnesses and were examined and cross-examined.On March 13, 1959, the Trial Examiner issued his SupplementalIntermediate Report, copy of which is attached hereto, in which hecredited Doswell and discredited Medwick and Vicinanza. The TrialExaminer recommended that all findings in the Intermediate Reportand the Decision and Order based on Doswell's testimony be affirmedand retained, but that findings based upon Vicinanza's denied oruncorroborated testimony be eliminated, and that the Decision andOrder be reaffirmed.Thereafter, the Respondent filed exceptions to the SupplementalIntermediate Report and a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the reopened hearing and finds that no prejudicial error was coin-mitted.The rulings are hereby affirmed.The Board has recon-sidered the entire record in this case, including the Supplemental ADHESIVE PRODUCTS CORPORATION643Intermediate Report, the exceptions, and the brief, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner.1.In its exceptions, the Respondent contends that the credibilityfindings of the Trial Examiner as to Doswell and Medwick, set forthin the Supplemental Intermediate Report, are erroneous and shouldbe overruled.However, we find that a clear preponderance of allthe relevant evidence does not demonstrate that the Trial Examiner'scredibility findings are incorrect, and we therefore adopt them.'2.Based on our review of the entire record and the credibility find-ings, which we have adopted, we find, in agreement with the recom-mendations of the Trial Examiner, and with our original Decisionand Order and for thereasonsset forth therein; that the Respondentviolated Section 8(a) (1), (2), (3), and (5) of the Act.'REMEDYHaving reaffirmed our findings that the Respondent has engaged incertain unfair labor practices, we shall order it to cease and desisttherefrom and take certain affirmative action designed to effectuatethe policies of the Act, in substantial conformity with the order previ-ously issued herein.However, we shall omit that portion of ourpreviousorder requiring the Respondent to reimburse the employeesfor the dues checked off for Adco, in view of the court's denial ofenforcement thereof.ORDERUpon the basis of the entire record in this case, and pursuant toSection 10(c) of the National LaborRelationsAct, the NationalLabor Relations Board orders that the Respondent, Adhesive Prod-ucts Corporation, New York, New York, its officers, agents, successors,and assigns, shall :1.Cease and desist from :(a) Interfering with, assisting, or contributing financial or othersupport to Adco Employees Association, or to Steel, Metals, Alloysand Hardware, Fabricators and Warehousemen, Local 810, Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America.(b)Recognizing the above-named labor organizations as the repre-sentatives of any of its employees for the purpose of dealing with the0 Standard Dry Wall Products,Inc.,91 NLRB 544, enfd.188 1'.2d 362(C.A. 3).Ouradoption of the Trial Examiner's credibility findings is not to be construed as approvingthe Trial Examiner's characterization of one of the witnesses by his race.Nor do weadopt the remarks of the Trial Examiner, in the Supplemental Intermediate Report, re-garding the credibility of union organizers in general.'In view of the credibility finding of the Trial Examiner,which we have.adopted,discrediting Phillip Vicinanza, we do not, in reaffirming our finding that the Respondentviolated Section 8(a) (5) and (1), rely on the unsupported and controverted testimony ofVicinanza that Aledwick told the employees at his meeting with them that they couldhave any union they wanted except District 65, which was a Communist union. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment until after ithas complied with the provisions of this Order requiring it to bargainwith District 65, Retail, Wholesale & Department Store Union, AFL-CIO, and unless and until said labor organizations shall have demon-strated their exclusive majority representative status pursuant to a.Board-conducted election among the Respondent's employees.(c)Giving any force or effect to any agreement, supplement, orrenewal thereof which the Respondent may claim to have with eitherAdco Employees Association or Steel, Metals, Alloys and Hardware,Fabricators andWarehousemen, Local 810, International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers of America,and particularly those agreements executed by the Respondent withthe aforenamed labor organizations, respectively, on February 3, 1955,and February 9 or August 15,1955.(d)Refusing to bargain collectively with District 65, Retail,Wholesale & Department Store Union, AFL-CIO, as the exclusivebargaining representatives of its production and maintenance employ-ees including truckdrivers, employed at its Bronx, New York, plantbut excluding office clerical employees, guards, professional employ-ees, and supervisors as defined in Section 2(11) of the Act.(e)In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist District 65, Retail, tiWThole-sale & Department Store Union, AFL-CIO, or any other labor organ-ization, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyand all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold recognition from Adco EmployeesAssociation and Steel, Metals, Alloys and Hardware, Fabricators andWarehousemen, Local 810, International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, as representatives.of any of the Respondent's employees in its Bronx, New York, plantfor the purpose of contracting or negotiating or otherwise dealingwith the Respondent with respect to wages, rates of pay, or any otherterm or condition of employment both until it has complied with theprovisions of this Order requiring it to bargain with District 6'5,Retail,Wholesale & Department Store Union, AFL-CIO, and there-after, unless and until said labor organizations shall have demon- ADHESIVE PRODUCTS CORPORATION645strated their exclusive majority representative status pursuant to aBoard-conducted election.(b)Upon request, bargain collectively with District 65, Retail,-Wholesale & Department Store Union, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unit herein found.(c)Reimburse each of Respondent's employees in a sum of money:salary as dues to Steel, Metals, Alloys and Hardware, Fabricators andWarehousemen, Local 810, International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America.(d)Post in its Bronx plant in New York, copies of the notice:attached hereto marked "Appendix." 8Copies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing signed by Respondent's representative, be posted by the Re-spondent in the Bronx plant immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(e)Notify the Regional Director for the Second Region in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent violated the Act otherthan as found herein.8In the event that this Order is enforced by a decree of a United States Court ofAppeals, ;there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT interfere with, assist, or contribute financial orother support to Adco Employees Association or to Steel, Metals,Alloys and Hardware, Fabricators and Warehousemen, Local 810,International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America.WE WILL NOT recognize the above-named labor organizations asthe representatives of any of our employees for the purpose ofcontracting, negotiating, or otherwise dealing with them withrespect to grievances, labor disputes, wages, rates of pay, hours 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employment, or other conditions of employment until after wehave bargained with District 65, Retail, Wholesale & DepartmentStore Union, AFL-CIO, and will not thereafter recognize saidorganizations as such representatives unless and until they shallhave demonstrated their exclusive majority representative statuspursuant in a Board-conducted election.WE WILL NOT give any force oreffectto any agreementwemay now have with Adco Employees Association or Steel, Metals,.Alloys and Hardware, Fabricators and Warehousemen, Local810, International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America.WE WILL bargain collectively, upon request, with District 65,,Retail,Wholesale & Department Store Union, AFL-CIO, as theexclusive representative of all the employees in the appropriatebargaining unit at our Bronx plant with respect to rates of pay,,wages, hours of employment, and other conditions of employ-ment, and if an agreement is reached, embody it in a signed agree-ment.The appropriate bargaining unit is:All production and maintenance employees includingtruckdrivers employed at our Bronx, New York, New York,.plant, exclusive of office clerical employees, guards, profes-sional employees, and supervisors as defined in Section 2 (11 j^of the Act.WE WILL reimburse each of our employees in a suin of moneyequal to that which we have checked off said employee's wages as,dues and paid over to Steel, Metals, Alloys and Hardware, Fabri-cators and Warehousemen, Local 810, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpers of America.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self-organi-zation, to form labor organizations, to join or assist District 65,Retail,Wholesale & Department Store Union, AFL-CIO, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivity for the purpose of collective bargaining or other mutualaid or protection, and to refrain from any any or all such activi-ties, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a) (3) ofthe National Labor Relations Act.All our employees are free to become or remain, or to refrain frombecoming or remaining, members of any labor organization except tothe.extent that this right may be affected by an agreement conform- ADHESIVE PRODUCTS CORPORATION647ing to the applicable provisions of Section 8(a) (3) of the NationalLabor RelationsAct.We willnot discriminatein regardto hire ortenure of employment,or any termor condition of employment,against any employee because of membership in or activities on behalfof any such labor organization.ADIESIVE PRODUCTS CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby any othermaterial.SUPPLEMENTAL INTERMEDIATE REPORTOn February 4, 1957, the National Labor Relations Board issued its Decisionand Order in the above-entitled case affirming in large measure the findings, con-clusions of law, and recommendations made by this Trial Examiner in his Inter-mediate Report in this matter dated April 17, 1956.1Under date of July 3, 1958, the United States Court of Appeals for the SecondCircuit speaking through Judge Medina ruled: "The [Board's] petition for enforce-ment is denied pending further consideration of the case as directed in this opin-ion." 2The direction referred to therein was: "[W]e have concluded that theremust be a reconsideration of the issues by the Board, in the light of further testimonyby Doswell and Vicinanza, and any other witnesses the Board or the Trial Examinermay wish to hear." This conclusion of the court was based upon its statementthat: "We think it was clearly prejudicial error for the trial examiner to refuse tocompel Doswell [the union organizer] to take out the statement he said he had inhis pocket when interrogated on the subject, and to permit counsel to see it at onceand use its contents for the purpose of impeaching Doswell." In addition the courtsuggested that, while the Trial Examiner was technically correct in refusing toorder the production of the affidavit of the General Counsel's witness, Vicinanza, tothe Respondent, the Board no doubt would permit such production at the rehearingrequired by the court decision.On September 10, 1958, acting pursuant to said remand, the Board issued anorder stating in pertinent part:It is hereby ordered that the record in this proceeding be, and it hereby is,reopened and that a further hearing be held before a trial examiner consistentwith the remand of the court; andIt is further ordered that, upon conclusion of such supplemental hearing, thetrial examiner shall prepare and serve upon the parties a supplemental inter-mediate report containing findings of fact upon the evidence received pursuantto the provisions of the order, conclusions of law, and recommendations; andthat following the service of such supplemental intermediate report upon theparties, the provisions of Section 102.46 of the Board's Rules and Regulationsshall be applicable.Pursuant to this order a supplemental hearing was held in New York City, NewYork, on January 12, 1959, before the duly designated Trial Examiner.At thishearing Respondent Adhesive, District 65, and the General Counsel were repre-sented by counsel.The General Counsel produced the witnesses Phillip Vicinanzaand Morris A. Doswell, the witnesses referred to in the court's Opinion, togetherwith their statements or affidavits which were given to the Respondent.3TheRespondent then proceeded to cross-examine said witnesses at length.At the con-1117 NLRB 265.z 258 F. 2d 403.It was stipulated that copies of said affidavits had been furnished to an associate ofthe Respondent's attorney on October 2, 1958. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDelusion of such cross-examination, the Respondent offered Irving Mintz, its secretary-treasurer, as a "rebuttal witness."At the conclusion of said hearing the partieswaived oral argument and were advised of their right to file briefs and conclusionsand recommendations.On February 27 a brief was received from the RespondentAdhesive.Upon the entire record in this case and from his observation of the witnesses, theTrial Examinermakesthe following:Supplemental Findings1.CredibilityThe court's Opinion indicates that it considers this to be a case based on credibility.The following theme recurs throughout the court's Opinion:but the case turns on certain issues of veracity between Maury T.Medwick, Adhesive's president, and the union organizer for District 65, MorrisDoswell and Phillip Vicinanza, a type of professional union organizer . . . .andAccordingly, in the last analysis, the case against Adhesive rested on thetestimony of Doswell, as support by Vicinanza, and the credibility of these twowitnesses was a vital issue at the hearing.With all due deference to the court, this Trial Examiner at the time of writingthe Intermediate Report herein considered it unnecessary to make any credibilityfindings regarding the three witnesses mentioned in the court's decision because everyfinding made in said Intermediate Report was based either upon undenied testimony,upon admissions made by the Respondent corroborating Doswell's testimony,4 orupon testimony given by the eight Adco officers and members called as witnessesby the General Counsel, although they were so obviously unfriendly as to fullyjustify the court's own description of them as:In addition it is apparent from the transcript of the hearing that they [theseeight witnesses] attempted, whenever possible. to support their employer's posi-tion, and, in so doing, often had to contradict sworn statements given to anNLRB investigator.The only finding made by this Trial Examiner based upon Vicinanza's testimonywas in regard to a conversation he allegedly had with Medwick which the TrialExaminer accepted because he considered the testimony undenied.5In view of this restriction to findings made on undenied, corroborated testimonyor admissions, this Trial Examiner could not consider that the credibility of Doswell,of Vicinanza, or of Medwick were an issue herein.However, it is true thatin itsDecision and Order the Board did make a fewunimportant, subsidiary findings which were based upon the testimony of Doswelland Vicinanza and, in addition, appeared to consider that this Trial Examiner hadaccepted the testimony of Vicinanza over the denial of Medwick.Consequently, in view of the statements made in the court's Opinion, the TrialExaminer will now for the first time set forth his opinion as to the credibility of thethree witnesses specifically referred to by the court as modified by the resumptionof the cross-examination of Doswell and Vicinanza by the Respondent after receiptof the statements or affidavits of said witnesses.a.PhillipVicinanzaThe rather lengthy cross-examination of this witness produced nothing new ordifferent from the original cross-examination except for the fact that Vicinanza4 See the following footnotes of said Intermediate Report which read :17 As the evidence is in dispute on the matter, the Trial Examiner is not includingin this enumeration the meeting between Doswell and Medwick in Medwick's officeon January 1.9.18 The Trial Examiner is not including in this enumeration the claim that Mintzverified the majority status of District 65 from the signed cards in the presence ofboth Medwick and Doswell on January 19 for the reason that that testimony is alsodisputed.The Trial Examiner has already expressed himself on this conflict oftestimony.5See footnote 10 of the Intermediate Report. ADHESIVE PRODUCTS CORPORATION649could not recall whether he had given the General Counsel one or more affidavitsprior to the original hearing.6Vicinanza was as vague and uncertain as he hadbeen at the original hearing.The court described Vicinanza as "a type of professionalunionorganizer," aphrase frequently employed by the Respondent's counsel.However, the testimonyremains undenied, as it did prior to the supplemental hearing, that Vicinanza wasnever employed, paid, or even approached by District 65 to help it in organizingtheRespondent's employees and that whatever Vicinanza did to encourage theorganization of the Respondent's employees into an outside labor organization wasdone solely in his capacity as one such employee and without suggestion, encourage-ment,employment, or pay by District 65.Obviously from the history of his prior connection with three different unionsother than District 65 prior to his employment by Respondent Adhesive, Vicinanzacan only be described as "a type of professional union organizer."This, of course,was well known from Vicinanza's original testimony.This Trial Examiner knows of no rule of law or reason which makes testimonygiven by an individual correctly described as "a type of professional union organizer"per seunworthy of credit.This Trial Examiner would be less than candid if hedid not admit that his own personal experience with a number of organizers aswitnesses in the early days of the Wagner Act caused him at that time to viewsuch testimony with considerable distrust.More recent experience, though, hasproved thatunionorganizers as a group are today no better and, certainly, no worsethan any other individual witness.As to Vicinanza, the subsequent cross-examination served only to confirm theoriginal opinion of this witness held by this Trial Examiner.As a witness on bothoccasions Vicinanza was so vague, uncertain, and so evasive that the Trial Examinercould only credit his testimony when undenied or corroborated.The Trial Examiner will, therefore, recommend that the Board eliminate any andall findings made by it upon testimony given by Vicinanza which was either deniedor uncorroborated.b.Morris A. DoswellAs was the case with Vicinanza, the supplemental cross-examination of Morris A.Doswell added nothing new to his original cross-examination by the Respondent.The only possible new material added was Doswell's candidadmissionat the sup-plemental hearing that at the original hearing he had in fact been reaching intohis vest pocket for a copy of his affidavit and not for the "diary" or "wallet" ashe had then testified.As a matter of fact this candid admission by Doswell at thesupplemental cross-examination served only to confirm what the Trial Examineractually knew at the original hearing when he saw Doswell's fingers holding afolded piece of paper in his vest pocket which the Trial Examiner was certaincould be neither a "diary" nor a "wallet."Therefore, the Trial Examiner kneweven before writing his Intermediate Report that Doswell had not been telling thetruth about that event at the original hearing.Doswell, as was also true in the case of Vicinanza, can be truthfully describedas "a type of professionalunionorganizer."However, unlike Vicinanza, Doswellisone of those more recent organizer witnesses who has succeeded in eradicatingthis Trial Examiner's early distrust of organizers as a groupaswitnesses as men-tioned heretofore.Doswell personally is a fine-looking,clean-cut appearing, self-respectingNegro who looks one straight in the eye on and off thewitness standand who answers questions carefully, thoughtfully, and, in the consideredopinionof this Trial Examiner, truthfully and honestly without evasion or quibbling.Furthermore, although from personal experience the Trial Examiner is not agreat believer in the so-called "demeanor" evaluation of a witness as a general rule,it is truethat, even without havingseenthe folded paper Doswell had hold of duringthe original hearing, the Trial Examiner would have known that the testimony aboutthe "diary" and the "wallet" was untrue because, for the only time during the entirehearing,Doswell was uncertain, flustered, and visibly upset while giving that testi-mony.Many witnesses can vary from the truth without any such visual indication.Thiswas not trueof Doswell.In his casehis demeanor on the stand at both theoriginaland the supplemental hearing was such as to lead this Trial Examiner tobelieve, except for the diary and wallet incident, that Doswell was telling the truthand nothing but the truth.The General Counsel was able to locate only one such affidavit. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is also true that Doswell testified that he met with Medwick on January 18 andthat subsequently that same day he wrote Medwick a letter requesting recognitionand bargaining.As noted in the Intermediate Report,7 as well as in the findings ofthe Board, the Trial Examiner was convinced that Doswell was mistaken as to theday of the month on which that meeting occurred. This is a type of honest mistakewhich the most honest of witnesses can make.Doswell was sincere in his belief thatthe date he had testified to was correct for he refused to change is testimony evenwhen events was called to his attention which made it illogical that the meeting oc-curred on January 18.Actually the date of that meeting was of little or nosignificance.Most important, however, is the fact that the testimony of Doswell conformed to,fitted in with, and was logical with, a coterie of facts admitted by all parties andfirmly established in the evidence.Unfortunately, the same cannot be said of the testimony of Maury T. Medwickwho, as a witness, was forgetful, evasive, and shifty, and whose memory wasstrangely dependent upon the force of circumstances and the necessities of the defense.Medwick had no hesitancy in repudiating affidavits prepared by himself and hisattorney.As heretofore indicated in the Intermediate Report, the original opinion held bythe Trial Examiner was that in conflicts between the testimony of Dowsell and thatof Medwick, the testimony of Doswell was the more reliable. This opinion was onlyfurther confirmed by the supplemental cross-examination. It is also of passing inter-est that the only question relating to the contents of Doswell's affidavit asked by Re-spondent during the supplemental cross-examination of Doswell concerned the factthatDoswell had not mentioned Vicinanza's past connections with other unionstherein.Nor did Respondents offer said affidavit in evidence as impeachment ofDoswell.The Trial Examiner is convinced that, except for the two incidents mentioned atlength above, Doswell was an honest, straightforward witness whose testimony is en-titled to full credence.Accordingly, the Trial Examiner will recommend that no changes be made in anyfinding of fact based upon the testimony of Morris A. Doswell in this case.2.The "rebuttal" witness: Irving MintzAfter the completion of his cross-examination of Vicinanza and Doswell, Re-spondent's counsel offered Respondent's secretary-treasurer, Irving Mintz, as a "re-buttalwitness" allegedly because of an inference which the Trial Examiner drewfrom the failure of the Respondent at the original hearing to call said Mintz to testifyabout a meeting between Doswell, Medwick, and Mintz which Doswell mistakenlyplaced as occurring on January 18 but which was found to have occurred January 19or thereafter.8Upon the admission of counsel for the Respondent that the proposed testimony ofsaidMintz was neither newly discovered nor unavailable at the original hearing, theTrial Examiner, sustained an objection to this so-called rebuttal testimony but per-mitted an offer of proof in question-and-answer form to be made. It is of interestto note that every question asked except one in this offer of proof was definitelylimited to the date of January 18.4.Conclusions1.That the witness Morris A. Doswell was an honest witness whose testimony isworthy of credit.2.That the truth of the testimony given by the witness Vicinanza which was eitherdenied or remained uncorroborated is of highly doubtful quality.[Recommendations omitted from publication.]' See footnote 7 of the Intermediate Report.sAlthough indicating his belief that this meeting had occurred as testified to by Doswell,albeit; on a subsequent date, the Trial Examiner specifically did not rely upon this incidentbecause its occurrence I had been denied by'"Medwick.As this would have created acredibility conflict, the Trial Examiner made no use of the incident in his IntermediateReport but relied upon other events admitted by the Respondent.